     Case 5:19-cv-00772 Document 132 Filed 03/23/21 Page 1 of 6 PageID #: 858




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION

GREENBRIER HOTEL CORPORATION, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 5:19-cv-00772
                                                     Honorable Thomas E. Johnston

GOODMAN-GABLE-GOULD/ADJUSTERS INTERNATIONAL,

                              Defendant.


       JOINT MOTION TO AMEND DECEMBER 14, 2020 SCHEDULING ORDER

        COME NOW Plaintiffs, Greenbrier Hotel Corporation, The Greenbrier Sporting Club,

Inc., Greenbrier Sporting Club Development Company, Inc., Old White Charities, Inc., and

Oakhurst Club, LLC, by counsel, and Defendant, Goodman-Gable-Gould/Adjusters International

(collectively, “the Parties”), by counsel, pursuant to Rule 16(b)(4) of the Federal Rules of Civil

Procedure, and respectfully request that this Court modify its December 14, 2020 Scheduling

Order to address issues presented by the lingering COVID-19 coronavirus pandemic and to permit

the Parties additional time to complete discovery and depositions, submit dispositive motions,

conduct trial, and work towards a resolution of this matter. The Parties are mindful of and

appreciate the Court’s prior modifications of the schedule and, as outlined below, respectfully

submit that good cause exists for the requested modification. The Parties’ joint motion is supported

by the following facts and arguments:

        1.     On September 28, 2020, the Court held a telephonic status conference after the

consolidation of this case with the case transferred to this Court from the District of Columbia.

During the status conference, the parties requested an amended scheduling order be entered to

address the additional time that would be needed in light of the additional claims added by the

                                                 1
   Case 5:19-cv-00772 Document 132 Filed 03/23/21 Page 2 of 6 PageID #: 859




consolidation. The Court agreed to the Parties’ request for an extension and entered the First

Amended Scheduling Order on September 29, 2020 [ECF No. 95].

       2.      On December 11, 2020, the Parties filed a Joint Motion to amend the First Amended

Scheduling Order [ECF No. 115], which was granted on December 14, 2020 [ECF No. 116].

       3.      Thereafter the Parties continued rolling document productions and worked through

numerous discovery disputes. The Parties each filed and/or briefed Motions to Compel further

discovery, conducted a status conference with the Magistrate Judge regarding those motions,

prepared and filed a joint report on outstanding discovery issues, conducted several telephonic

conferences regarding discovery, and ultimately signed a Joint Stipulation resolving and

withdrawing the Motions to Compel.

       4.      The discovery Stipulation addressed dozens of issues with interrogatories and

requests for production of documents. The Parties are now in the process of effectuating the

agreements reached in the Stipulation, and in particular producing and reviewing over one hundred

thousand of pages of documents, including thousands of documents obtained from a third party by

subpoena.

       5.      Counsel on both sides believe that obtaining and reviewing the relevant documents

is required before moving forward with disclosing expert opinions and beginning substantive

witness depositions. For purposes of efficiency, the Parties agree that it is preferable to schedule

and conduct depositions in an orderly fashion.

       6.      In this regard—and should the Court grant the Parties’ requested extension—

counsel for the Parties have discussed conducting, and prefer to conduct, witness and expert

depositions in person at such time that vaccinations or other measures permit.




                                                 2
    Case 5:19-cv-00772 Document 132 Filed 03/23/21 Page 3 of 6 PageID #: 860




         7.    Because the Parties anticipate additional time to complete discovery and

depositions, they also anticipate the need for additional time to file dispositive motions and prepare

for trial.

         8.    The Parties thus request an extension of the remaining deadlines to afford the

Parties additional time for discovery, to file dispositive motions, and to engage in good-faith

settlement negotiations. The proposed deadlines below have been agreed upon by counsel based

upon counsel’s availability. Should the Court grant the requested extension, the Parties recognize

that the final deadlines set will be based upon the Court’s availability.

         9.    Rule 16(b) of the Federal Rules of Civil Procedure requires judicial consent and

good cause to modify a Scheduling Order. Fed. R. Civ. P. 16(b)(4).

         10.   Good cause, as well as compelling circumstances, exists to amend the December

14, 2020 Scheduling Order because the Parties have diligently worked to take depositions and

produce responsive information, but unforeseen circumstances and unavoidable delays have

resulted from the COVID-19 pandemic.

         11.   If the Court grants this Joint Motion, the Parties request the following amendments:

               Last date to serve discovery requests                  08/16/2021

               Discovery to close:                                    09/27/2021

               Opening Rule 26 expert disclosures                     08/02/2021

               Responsive Rule 26 expert disclosures                  09/01/2021

               Rebuttal Rule 26 expert disclosures                    09/17/2021

               Dispositive motions deadline:                          10/20/2021

               Response to dispositive motions:                       11/03/2021

               Reply to response to dispositive motions:              11/10/2021



                                                  3
   Case 5:19-cv-00772 Document 132 Filed 03/23/21 Page 4 of 6 PageID #: 861




                Settlement meeting:                                12/20/2021

                Motion in limine deadline:                         01/10/2022

                Responses for motions in limine:                   01/17/2022

                Proposed pretrial order to defendant:              12/30/2021

                Integrated pretrial order:                         01/07/2022

                Pretrial conference:                               02/23/2022     10:00 AM

                Proposed jury charge:                              02/28/2022

                Final settlement conference:                       02/17/2022     10:00 AM

                Trial:                                             03/07/2022     9:00 AM

       12.      Other than above, no other deadlines will be affected by this Court granting the

Joint Motion.

       13.      The proposed modification to the December 14, 2020 Scheduling Order sought by

this Joint Motion will not prejudice the position of any party because sufficient time will remain

after the enlarged discovery deadline and before the extended trial date to enable each party to

comply in a timely manner with the deadlines established in a forthcoming modified scheduling

order upon leave of Court.

       WHEREFORE, the Parties respectfully request this Court grant their Joint Motion and

amend the December 14, 2020 Scheduling Order as set forth herein.

Prepared by:


/s/ Morgan E. Villers
MORGAN E. VILLERS

FLAHERTY SENSABAUGH BONASSO PLLC
200 Capitol Street (25301)
P.O. Box 3843
Charleston, WV 25338-3843


                                                4
   Case 5:19-cv-00772 Document 132 Filed 03/23/21 Page 5 of 6 PageID #: 862




Telephone: (304) 345-0200
Email: mvillers@flahertylegal.com

PETER T. DEMASTERS
FLAHERTY SENSABAUGH BONASSO PLLC
48 Donley Street, Suite 501
Morgantown, West Virginia 26501
Telephone: (304) 598-0788
Email: pdemasters@flahertylegal.com

COUNSEL FOR DEFENDANT

Approved by:


/s/ Christopher D. Pence
CHRISTOPHER D. PENCE
HARDY PENCE PLLC
#10 Hale Street, 4th Floor
Charleston, West Virginia 25301
Telephone: (304) 345-7250
Email: cpence@hardypence.com

RICHARD A GETTY
C. THOMAS EZZELL
THE GETTY LAW GROUP, PLLC
The Offices At City Center
100 West Main Street, Suite 200
Lexington, Kentucky 40507
Telephone: (859) 259-1900
Email: rgetty@gettylawgroup.com
Email: tezzell@gettylawgroup.com

COUNSEL FOR PLAINTIFFS




                                      5
     Case 5:19-cv-00772 Document 132 Filed 03/23/21 Page 6 of 6 PageID #: 863




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION

GREENBRIER HOTEL CORPORATION, et al.,

                              Plaintiffs,


v.                                                   CIVIL ACTION NO. 5:19-cv-00772
                                                     Honorable Thomas E. Johnston


GOODMAN-GABLE-GOULD/ADJUSTERS INTERNATIONAL,

                              Defendant.

                                CERTIFICATE OF SERVICE

        I hereby certify that on March 23, 2021, I electronically filed the foregoing Joint Motion

to Amend December 14, 2020 Scheduling Order with the Clerk of Court using the CM/ECF

System, which will automatically send e-mail notification of such filing to all counsel of record.



                                                     /s/ Christopher D. Pence
                                                     CHRISTOPHER D. PENCE




                                                 6
